 


114 HR 627 IH: To amend title 38, United States Code, to expand the definition of homeless veteran for purposes of benefits under the laws administered by the Secretary of Veterans Affairs.
U.S. House of Representatives
2015-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 627 
IN THE HOUSE OF REPRESENTATIVES 
 
January 30, 2015 
Ms. Hahn (for herself and Mr. Benishek) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to expand the definition of homeless veteran for purposes of benefits under the laws administered by the Secretary of Veterans Affairs. 
 
 
1.Expansion of definition of homeless veteran for purposes of benefits under the laws administered by the Secretary of Veterans AffairsSection 2002(1) of title 38, United States Code, is amended by inserting or (b) after section 103(a).  